Barnard, P. J.
The defendant was convicted of murder in the first degree. He made an application for a new trial on the ground of newly-discovered evidence, and the same was denied. An appeal was taken to the general term, which is still pending. A stay during the appeal was denied, because no appeal was proper from the decision denying the new trial. The point is decided by the general term in People v. Hovey, 80 Hun, 357. Appeals in criminal cases are provided for, but no provision is made for a service of an order denying a motion for a new trial made after judgment, unless the proceedings are embodied in the judgment roll. The order should therefore be affirmed.